Eberhardt, Judge.
In this workmen’s compensation case it appears that claimant fell while on the job and at that time complained to the nurse in the first-aid station of her employer that she had pains in her stomach, leg and knee. She was sent to the company doctor, who diagnosed her trouble as a gall bladder ailment which accounted for the stomach pains. She casually mentioned to him that she had hurt her knee, but there did not appear to be anything of consequence wrong with it. He made no particular examination of the knee.
She did not return to work, and some nine days after the accidental fall she went to her own doctor with a dislocated kneecap, the knee being swollen and very tender, complaining to him that two days before she had fallen while on the job and hurt the knee. He found a 25 percent disability. It was his opinion that this type of injury was one calculated to be very painful from the beginning and to require attention. From his examination of the knee he did not think it could have happened more than four days before he saw her. She testified that the dislocation of her kneecap occurred when she fell on June 7.
The single director awarded compensation, finding that the claimant had suffered a compensable injury when she fell at the plant on June 7, in spite of her own physician’s testimony *114that in his opinion it had occurred no more than four days prior to the time he saw her on June 16. On appeal to the full board the findings and award of the director were adopted, with one member dissenting on the ground that the claimant had failed to show a compensable injury occurring while on the job or in the course of her employment. On appeal to the superior court the award was affirmed, and the employer appeals. Held:
Submitted January 8,1969 —
Decided January 15,1969—
Rehearing, denied January 29,1969 —
Robinson, Thompson, Buice & Barben, Sam S. Harben, Jr., for appellant.
Howard Oliver, Jr., for appellee.
While the evidence strongly supports the dissenting member of the board and had we served on the board we might there have agreed with him, we are required here to apply the “any evidence rule,” and doing so we cannot say that there is not some evidence to support the award.

Judgment affirmed.


Bell, P. J., and Deen, J., concur.